Citation Nr: 1735278	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an ear disease (claimed as ear infections or fungus), and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for the non-cancer skin conditions of seborrheic keratosis, skin tags, and sebaceous hyperplasia, claimed as due to exposure to ionizing radiation, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma (also known as Bowen's disease), claimed as due to exposure to ionizing radiation, and if so, whether service connection is warranted.

REPRESENTATION 

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran requested a Board hearing in his January 2014 substantive appeal, he withdrew that request in May 2016.

The Board observes that a recent VA Form 646 (Statement of Accredited Representative in Appealed Case), informal hearing presentation, or brief is not of record.  In February 2016, the RO requested a VA Form 646 or an equivalent from the Veteran's representative.  In July 2016 correspondence, the RO asked the Veteran to authorize VA to disclose medical records protected under 38 U.S.C.A. § 7332 to his representative, and explained that the Veteran previously had completed a power of attorney (POA) appointment for his representative that did not include such authorization.  It further explained that, because of this, VA was unable to disclose any protected records that may exist to his representative or provide his representative with access to VA electronic systems that could result in inadvertent disclosure of any protected records.  The letter asked the Veteran to complete and submit an enclosed VA Form 21-22 if he wished for his POA to have such access.  The Veteran did not respond or submit the required authorization.  
The issue of entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma (also known as Bowen's disease), claimed as due to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for an eye condition has been raised by the record in a December 2009 lay statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a November 1980 rating decision, the RO denied entitlement to service connection for an ear infection.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

2. Evidence received since the November 1980 rating decision is not new and material to the ear infection claim because it is cumulative and redundant of the evidence of record at the time of the prior rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claim.

3. In a November 1980 rating decision, the RO denied entitlement to service connection for the non-cancer skin conditions of multiple seborrheic keratosis, multiple skin tags, and sebaceous hyperplasia.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

4. Evidence received since the November 1980 rating decision is not new and material to the service connection claims for the non-cancer skin conditions of multiple seborrheic keratosis, multiple skin tags, and sebaceous hyperplasia because it is cumulative and redundant of the evidence of record at the time of the prior rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claim.

5. In a March 1996 rating decision, the RO denied entitlement to service connection for basal cell skin cancer as a result of exposure to ionizing radiation.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

6. New and material evidence has been received since the March 1996 rating decision to reopen the claim for entitlement to service connection for skin cancer claimed as due to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1. The November 1980 rating decision, which denied entitlement to service connection for an ear infection, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).  

2. The criteria for reopening the claim of entitlement to service connection for an ear infection have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The November 1980 rating decision, which denied entitlement to service connection for the non-cancer skin conditions of multiple seborrheic keratosis, multiple skin tags, and sebaceous hyperplasia, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).  

4. The criteria for reopening the claim of entitlement to service connection for the non-cancer skin conditions of multiple seborrheic keratosis, multiple skin tags, and sebaceous hyperplasia have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The March 1996 rating decision, which denied entitlement to service connection for basal cell skin cancer as a result of exposure to ionizing radiation, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).  

6. The criteria for reopening the claim of entitlement to service connection for skin cancer claimed as due to exposure to ionizing radiation have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the December 2013 statement of the case and will not be repeated here.  

For the reasons discussed below, the petitions to reopen the previously denied claims of entitlement to service connection for an ear disease (claimed as ear fungus or infection), and entitlement to service connection for the non-cancer skin conditions of seborrheic keratosis, skin tags, and sebaceous hyperplasia are denied.  However, the petition to reopen the previously denied claim of entitlement to service connection for skin cancer claimed as due to exposure to ionizing radiation is granted, and that claim is remanded for further development.

I. Reopening Service Connection for an Ear Disease (Claimed as Ear Fungus or Infection)

In a November 1980 rating decision, the RO denied entitlement to service connection for an ear infection due to the lack of evidence of a current ear infection based on July 1980 VA examination results.  That rating decision also noted that the Veteran's service treatment records were not available because they had been lost or destroyed.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

The Board finds that, in this case, new and material evidence has not been received to reopen the claim of entitlement to service connection for an ear disease (claimed as an ear infection or fungus).  Since the November 1980 rating decision, the Veteran has submitted various lay statements asserting that he has an ear disease (e.g., ear fungus or "jungle rot") related to his service in New Guinea in 1945 and that he uses unidentified medications for these conditions.  The Board finds that such lay statements are not material because they are cumulative and redundant of evidence considered by the RO at the time of the November 1980 rating decision and do not raise a reasonable possibility of substantiating the claim.  See, e.g., August 1979 service connection claim form at 1; July 1980 VA examination report, medical history at 15.  Although credibility must be presumed in petitions to reopen (Justus v. Principi, 3 Vet. App. 510, 513 (1992)), and he is competent to report ear symptoms such as soreness, he is not competent to self-diagnose a current ear disease such as ear infections, fungus, or "jungle rot."  He has not submitted any competent, new and material medical evidence in support of such diagnoses, or in support of the contention that these claimed conditions were incurred in or related to service, since the November 1980 rating decision.  Nor would such newly submitted lay statements warrant a VA examination to determine etiology.  This is not a case where newly submitted lay statements provide a more complete picture of the circumstances surrounding the origin of the claimed disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In summary, the petition to reopen the claim of entitlement to service connection for an ear disease (claimed as ear infections or ear fungus) is denied because the Veteran has not submitted new and material evidence since the November 1980 rating decision that relates to any unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

II. Reopening Service Connection for the Non-Cancer Skin Conditions of Seborrheic Keratosis, Skin Tags, and Sebaceous Hyperplasia, Claimed as Due to Exposure to Ionizing Radiation

In a November 1980 rating decision, the RO denied entitlement to service connection for the non-cancer skin conditions of seborrheic keratosis, skin tags, and sebaceous hyperplasia because the Veteran's skin conditions were not found to be the result of radiation exposure.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

(The Board notes that the November 1980 rating decision framed the issue generally as entitlement to service connection for a "skin condition" claimed as due to exposure to radiation, to include the skin cancer diagnoses of Bowen's disease versus basal cell carcinoma of the chest and back, and the non-skin cancer diagnoses of seborrheic keratosis, skin tags, and sebaceous hyperplasia.  The Veteran's petition to reopen the claim for skin cancer claimed as due to exposure to ionizing radiation is addressed separately below in Section III, as the November 1980 rating decision was not the most recent, final denial of that claim.)

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett, supra.  The initial question before the Board, therefore, is whether new and material evidence has been received.   

The Board finds that, in this case, new and material evidence has not been received to reopen the claim of entitlement to service connection for the non-cancer skin conditions of seborrheic keratosis, skin tags, and sebaceous hyperplasia.  Although the July 2010 VA examination report and accompanying photographs addressed these conditions, the report was not material because it merely reaffirmed these diagnoses, which were previously of record at the time of the November 1980 rating decision.  See July 1980 VA examination report.  The July 2010 VA examination report did not suggest any relationship between these non-skin cancer conditions and service, to include exposure to ionizing radiation.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

Likewise, the record contains additional private treatment records received since the  November 1980 rating decision showing treatment and diagnoses for non-cancer skin conditions.  However, these records do not suggest any relationship between these conditions and service, to include exposure to ionizing radiation.  See Cornele, supra.

Although the Veteran has submitted additional lay statements regarding his skin condition since the November 1980 rating decision, these statements pertained to skin cancer, as opposed to these non-skin cancer conditions.  Furthermore, such lay statements merely reiterated the contention that his current skin conditions were due to exposure to ionizing radiation during his service in Japan.  Therefore, to the extent that the Veteran contends that these lay statements referred to his non-cancer skin conditions, they are cumulative and redundant of lay statements of record at the time of the November 1980 rating decision.  See, e.g., August 1979 service connection claim form; June 1980 correspondence; July 1980 VA examination report.

In summary, the petition to reopen the claim of entitlement to service connection for the non-cancer skin conditions of seborrheic keratosis, skin tags, and sebaceous hyperplasia is denied because the Veteran has not submitted new and material evidence since the November 1980 rating decision that relates to any unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Gilbert, 1 Vet. App. at 53-56; Shade, 24 Vet. App. at 113.

III. Reopening Service Connection for Skin Cancer Claimed as Due to Exposure to Ionizing Radiation

In a March 1996 rating decision, the RO denied entitlement to service connection for basal cell skin cancer as a result of exposure to ionizing radiation because the condition did not happen in service, nor was it aggravated or caused by service.  Specifically, the RO relied upon a November 1995 Defense Nuclear Agency radiation dose estimate.  The RO also cited a March 1996 medical opinion indicating that it was unlikely that the Veteran's basal cell skin cancer could be attributed to exposure to ionizing radiation in service, as well as a March 1996 Advisory Opinion by the DVA Central Office confirming the medical opinion.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett, supra.  The initial question before the Board, therefore, is whether new and material evidence has been received.   

The Board finds that, in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma (also known as Bowen's disease), claimed as due to exposure to ionizing radiation.  The Veteran was afforded a VA examination in July 2010.  The VA examiner diagnosed the Veteran with Bowen's disease with scars of the chest and back, "status post radiation exposure."  Although this diagnosis appears to be based on the Veteran's reported history of radiation exposure, in determining whether newly-received evidence is new and material, credibility is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When the credibility of the Veteran's reported medical history is presumed, these diagnoses in the July 2010 VA examination report suggest a possible relationship between his skin cancer and radiation exposure during service.  

As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for skin cancer, claimed as due to exposure to ionizing radiation.  See 38 C.F.R. § 3.156.

For the reasons discussed below, the issue of entitlement to service connection for skin cancer claimed as due to exposure to ionizing radiation must be remanded for further development. 


ORDER

The request to reopen the previously denied claim of entitlement to service connection for an ear disease (claimed as ear infections or fungus) is denied.

The request to reopen the previously denied claim of entitlement to service connection for the non-cancer skin conditions of seborrheic keratosis, skin tags, and sebaceous hyperplasia, claimed as due to exposure to ionizing radiation, is denied.

As new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer claimed as due to exposure to ionizing radiation, the claim is reopened.  To that extent only, the appeal is granted.


REMAND

The Board sincerely regrets this further delay, but the Board finds that the duty to assist in the development of the claim for entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma (also known as Bowen's disease), claimed as due to exposure to ionizing radiation, has not been satisfied.  Therefore, a remand is necessary for further development.

The Veteran claims entitlement to service connection for skin cancer as due to exposure to ionizing radiation during his service in Japan.  Specifically, he has asserted in multiple lay statements that he was exposed to radiation soon after the deployment of the atomic bomb in Nagasaki, Japan around September or October 1945.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases," including skin cancer, may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The RO conducted development of the skin cancer claim pursuant to the provisions of 38 C.F.R. § 3.311.  Specifically, the Veteran was afforded a "Scenario of Participation and Radiation Exposure Pertaining to [the Veteran]" ("the Scenario") in February 2011 (and the opportunity to edit the same), and a March 2011 dose assessment by the Defense Threat Reduction Agency (DTRA) based on the Scenario pursuant to § 3.311(a).  The case was then referred to the Under Secretary for Benefits for review pursuant to 38 C.F.R. § 3.311(b) and (c).  In April 2011, the Director of the Environmental Agents Service opined that it was unlikely that the Veteran's basal cell carcinomas and/or squamous cell carcinoma could be attributed ionizing radiation exposure while in military service based on the March 2011 dose assessment.  In a May 2011 advisory opinion, the Director of the Compensation Service found that there was no reasonable possibility that the Veteran's basal cell skin cancers of his abdomen, right shoulder, and right chest, or squamous cell skin cancer of his left hand, resulted from his exposure to ionizing radiation in service, based upon the April 2011 medical opinion.

The March 2011 dosage assessment on which the April 2011 medical opinion was based assumed radiation exposure due to the Veteran's likely travel through Hiroshima in January 1946 only.  Although the March 2011 dosage assessment indicated that it was based upon the Scenario with the Veteran's comments, it failed to account for the Veteran's comments to the Scenario and multiple other statements of record that his current skin cancer is due to exposure to ionizing radiation during his service in or near Nagasaki in approximately fall 1945.  For example, the Veteran edited and commented on various statements in the Scenario regarding his and his unit's presence in or near Nagasaki, Japan around that time.  For example, he challenged the Scenario's statement, "Unit records do not document any trips for you to Nagasaki while you were stationed in Sasebo or Fukuoka."  Specifically, he responded, "Unit records do not ever show all trips and [where] soldiers are at all times, only when they are transferred."  He also stated that he did not agree with the Scenario because his unit records "would never show where each soldier went and where they were at all times."  He explained that he was in Nagasaki in August 1945, and at that time his ship, the U.S.S. Stanton, was off the coast of Okinawa.  He further stated that in late August 1945, his company marched to the center of Sasebo, Japan.  He consistently has made multiple other statements indicating that he and other members of his unit left the U.S.S. Stanton around September to October 1945 and went to Nagasaki with a load of blankets for a hospital there.  See, e.g., December 2010 Radiation Risk Activity Worksheet; lay statement received in March 2017 (comments on December 2009 DTRA letter).  

As the unit records referenced in the Scenario on which the 2011 dosage assessment was based are not of record, it is not possible to verify the Veteran's claimed radiation exposure in Nagasaki at this time.  Nor is it possible to verify the Scenario's statement that the Veteran's unit records did not show trips to Nagasaki.  Furthermore, the RO did not attempt to obtain the ship logs from the U.S.S. Stanton from the relevant period to attempt to verify the Veteran's claimed radiation exposure in Nagasaki when he left his ship.  Therefore, upon remand, the RO must attempt to obtain the Veteran's complete unit records and ship logs from the U.S.S. Stanton from his Japan service from August 1945 to March 1946, and associate them with the record.  These records are necessary to verify the dates and circumstances of the Veteran's claimed radiation exposure during his Nagasaki service and to request another dosage assessment based on this information pursuant to 38 C.F.R. § 3.311(a).  Then, the claims file should be forwarded to the Under Secretary for an opinion regarding whether it is at least as likely as not that the Veteran's skin cancer resulted from exposure to radiation during his service in Nagasaki based on the new dose assessment pursuant to 38 C.F.R. § 3.311(c).

The Board observes that the RO attempted to obtain the Veteran's personnel records to confirm his radiation risk in December 2010.  However, a negative response indicates that, aside from a mailed separation document, standard source documents were not available due to the July 1973 fire at the National Archives and Records Administration.  See March 2011 Personnel Information Exchange System (PIES) response.  The RO did not subsequently attempt to obtain the Veteran's unit records or ship logs to corroborate his contentions regarding radiation exposure in Nagasaki.  In light of the unavailability of his service personnel records, attempts to obtain these records are especially critical to attempt to verify his Nagasaki service, and to provide an accurate and complete dosage assessment and medical opinion based on the dates and circumstances of such service.  Furthermore, such efforts are especially critical in light of the Veteran's statement that all witnesses who knew about his exposure to ionizing radiation are deceased.  See December 2010 Radiation Risk Activity Worksheet.

Furthermore, the July 2010 VA examination report and lay statements suggest the existence of outstanding, relevant VA treatment records.  The July 2010 VA examination report states that the Veteran has "VA established" diagnoses of Bowen's disease with scars of the chest and back, status-post radiation exposure; however, no VA treatment records reflecting that diagnosis or treatment for that condition are of record.  Moreover, in a December 2009 lay statement, the Veteran stated that he was examined by a doctor in Atlanta in October 2010; however, no such VA treatment records have been associated with the claims file.  It is unclear from the Board's review of the record when the Veteran began VA treatment.  Therefore, the RO should ask the Veteran to clarify the dates and VA facilities of treatment for skin cancer.  VA medical facilities did not begin using an electronic medical records database until, at the earliest, the late 1990's, and all records prior to that time were in paper form.  Accordingly, if the Veteran identifies any VA treatment records relevant to his skin cancer claim from earlier than the late 1990s, then these efforts must include a search of archived or retired paper records.  

Finally, as this matter is being remanded for the reasons discussed above, the RO should obtain the Veteran's outstanding private treatment records relevant to his skin cancer claim after obtaining the necessary authorization from the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify the dates and VA facilities of treatment for skin cancer.  Then, obtain and associate with the record all outstanding VA treatment records. 

If the Veteran identifies outstanding, relevant VA treatment records from earlier than 1998, then this must include a search of archived or retired paper records.  All efforts to obtain these records, including the search of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.

2. Ask the Veteran to identify any outstanding, relevant private treatment records and complete release forms so the RO can request those records.  If they are unavailable, the RO should notify the Veteran.

3. Contact the appropriate institutions to obtain the Veteran's records from his unit, 362nd Army Quartermaster Service Company, from August 1945 to March 1946, to attempt to verify his contention that he was exposed to radiation in Nagasaki, Japan during this period.  Associate all efforts to obtain this information and any responses with the record.  

4. Contact the appropriate institutions to request ship logs for the U.S.S. Elizabeth Stanton from August 1945 to March 1946, to attempt to verify his contention that he was exposed to radiation in Nagasaki, Japan during this period.

5. Then, ONLY AFTER completing the development requested above, to the extent possible, proceed with the following instructions.  

6. If the development requested above supports the Veteran's contention of radiation exposure in Nagasaki, Japan in approximately fall 1945, then, request a revised dosage assessment pursuant to 38 C.F.R. § 3.311(a) based on the dates and circumstances of such exposure.  

7. Then, forward the claims file for review to the Under Secretary for an opinion with a full supporting rationale regarding whether it is at least as likely as not that the Veteran's skin cancer resulted from exposure to radiation in service in Nagasaki, Japan pursuant to 38 C.F.R. § 3.311(c).

8. After completing the above and any other development deemed necessary, readjudicate the Veteran's skin cancer claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


